 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD W. HAYES,                                 No. 2:19-cv-00118 KJM CKD (PS)
12                       Plaintiff,
13            v.                                        ORDER & FINDINGS AND
                                                        RECOMMENDATIONS
14    STATE OF NEBRASKA,
15                       Defendant.
16

17           Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c).

19           On January 23, 2019, the undersigned issued an order to show cause no later than

20   February 6, 2019 why this action should not be dismissed for lack of jurisdiction. Plaintiff was

21   advised that failure to allege a proper basis for jurisdiction would result in a recommendation that

22   this action be dismissed. The deadline has passed, and plaintiff has not responded to the order.

23           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for lack of

24   jurisdiction.

25           In light of these recommendations, IT IS ALSO HEREBY ORDERED that all pleading,

26   discovery, and motion practice in this action are STAYED pending resolution of the findings and

27   recommendations. With the exception of objections to the findings and recommendations and

28   any non-frivolous motions for emergency relief, the court will not entertain or respond to any
                                                        1
 1   motions and other filings until the findings and recommendations are resolved.

 2            These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, plaintiff may file written objections

 5   with the court and serve a copy on all parties. Such a document should be captioned

 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 7   failure to file objections within the specified time may waive the right to appeal the District

 8   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9   Dated: February 14, 2019
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15   2/ hayes0118.f&rs_nojuris

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
